Citation Nr: 1024174	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-40 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for L5-S1 
degenerative disc disease with spondylosis, evaluated as 10 
percent disabling prior to January 16, 2008, and 20 percent 
disabling thereafter.  

2.  Entitlement to service connection for a bilateral hip 
disorder as secondary to L5-S1 degenerative disc disease with 
spondylosis. 

3.  Entitlement to service connection for a bilateral knee 
disorder as secondary to L5-S1 degenerative disc disease with 
spondylosis. 

4.  Entitlement to service connection for a bilateral foot 
disorder as secondary to L5-S1 degenerative disc disease with 
spondylosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Huntington, West Virginia.  Although the RO in 
Huntington adjudicated the Veteran's claim, the Veteran 
actually resides in Georgia; thus, jurisdiction of this 
appeal rests with the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law 
Judge in April 2010; a transcript of that hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of the currently assigned 20 percent for his 
service-connected L5-S1 degenerative disc disease with 
spondylosis.  Additionally, he has claimed entitlement to 
service connection for a number of disorders as secondary to 
this lumbosacral spine disability, namely, bilateral hip, 
knee, and foot disorders.  For the reasons discussed 
immediately hereafter, the Board concludes that additional 
development is needed with respect to all of these issues.  

With regard to his service-connected L5-S1 degenerative disc 
disease with spondylosis, a remand is necessary to reevaluate 
the current level of severity of this disability.  In this 
regard, it was noted at the April 2010 Board hearing that his 
spine was most recently examined by the VA more than two 
years ago and that it was his belief that his lumbosacral 
spine disability had worsened significantly since then.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination); see 
also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's 
duty to assist includes the conduct of a contemporaneous 
medical examination, in particular where it is contended that 
a service-connected disability has become worse); VAOPGCPREC 
11-95 (1995).  

A remand is also needed to obtain outstanding private medical 
evidence that is relevant to the claim on appeal.  The 
Veteran testified in April 2010 that he was scheduled to meet 
with a private neurosurgeon in May 2010 for another 
evaluation of his disability; such records have not yet been 
obtained.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (2009).  

Turning to the Veteran's service connection claims on appeal, 
the Board observes that the record contains a February 2006 
VA examination report in which the examiner evaluated the 
nature of any hip, knee, or foot disorder(s) and considered 
whether any identified disorder was causally related to the 
Veteran's lumbosacral spine disability.  Pertinent to this 
remand, it does not appear that the examiner had access to 
the Veteran's claims file prior to or following the VA 
examination.  Thus, the examiner's opinion that none of the 
Veteran's claimed disorders are related to his lumbosacral 
spine disability was made without a review of any pertinent 
medical or lay evidence of record.  With regard to the actual 
opinion contained in the examination report, the February 
2006 VA examiner did not provide any explanation as to why 
the Veteran's claimed disorders are not causally related to 
his lumbosacral spine disability; only a bare conclusion was 
given.  Moreover, despite evidence that the Veteran indicated 
his hip and knee problems began during service, the examiner 
failed to discuss whether any current hip or knee disorder(s) 
is directly related to the in-service slip and fall injury.

In light of the above circumstances, the Board finds the 
February 2006 to be inadequate for rating purposes.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see 
also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) 
(holding that "a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to a doctor's opinion"); Miller 
v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, 
even one reached by a health care profession, is not 
probative without a factual predicate in the record.").  A 
new VA examination is therefore necessary with respect to 
these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311-
12 (2007) (holding that once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided). 

As a final note, the Board observes that the record contains 
a written statement from the Veteran, dated in March 1971, in 
which he indicates that a Dr. P. Barnwell informed him that 
his hips and spine are not in alignment and that such 
misalignment causes the severe pain in his back and hips.  In 
February 2005, treatment logs were received from the Barnwell 
Clinic along with a note indicating that the Veteran had been 
a patient since 1969.  The note also stated that most of his 
medical records are in storage.  

According to 38 C.F.R. § 3.159(c)(1) (2009), VA has a duty to 
assist a veteran in obtaining private treatment records which 
may be pertinent to his claim.  In the present case, the 
Board finds that the VA should contact the Veteran and ask 
him to either (a) provide a letter from Dr. P. Barnwell 
explaining the relationship between his back and hip 
disorders along with any relevant treatment records, or (b) 
provide a consent form such that the VA can contact the 
Barnwell Clinic for both an opinion and any additional 
outstanding treatment records which pertain to his claims on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
either (a) submit all non-VA records 
associated with any evaluation and/or 
treatment of L5-S1 degenerative disc 
disease with spondylosis since April 2010, 
including any evaluation/treatment by a 
private neurosurgeon in May 2010, or (b) 
provide information sufficient to allow the 
VA to obtain such treatment records, 
including the date(s) of treatment, the 
address of the facility, and a completed 
consent form, if necessary.  Allow the 
Veteran sufficient time to respond to this 
request.  

2.  Contact the Veteran and ask him to 
either (a) submit an opinion from Dr. P. 
Barnwell explaining the relationship 
between his back and hip disorders along 
with any outstanding treatment records, or 
(b) provide information sufficient to allow 
the VA to obtain such opinion and treatment 
records, including the date(s) of 
treatment, the address of the facility, and 
a completed consent form, if necessary.  
Allow the Veteran sufficient time to 
respond to this request.  

3.  Any attempts to retrieve any non-VA 
records as described above, or any other 
outstanding evidence, should be documented 
in the claims file.  Furthermore, if such 
attempts are unsuccessful, the agency of 
original jurisdiction (AOJ) should notify 
the Veteran that it was unable to obtain 
such evidence, describe the steps taken by 
the AOJ to obtain the evidence, and notify 
the Veteran that it is ultimately his 
responsibility to furnish the evidence in 
support of his claim.  

4.  After the above has been accomplished 
and any outstanding treatment records have 
been associated with the claims folder, 
schedule the Veteran for a VA orthopedic 
examination to determine the current 
degree of severity of his L5-S1 
degenerative disc disease with 
spondylosis.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was completed.  All indicated 
tests should be performed and the findings 
reported in detail.  Following a review of 
the record and an examination of the 
Veteran, the examiner should:

    (a) Describe any signs and symptoms 
associated with the Veteran's lumbosacral 
spine disability.  Such findings should 
include specific findings as to the range 
of motion of the thoracolumbar spine.  Any 
pain during range of motion testing should 
be noted, and the examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion (with and 
without repetition).  He/she should also 
note whether there is any objective 
evidence of weakness, excess fatigability, 
and/or incoordination associated with the 
Veteran's lumbar spine disability.  If 
observed, the examiner should specifically 
comment on whether the range of motion is 
further affected, and if possible, provide 
the additional loss of motion in degrees.  
The examiner should also state whether 
there is any abnormality of the spine, 
including evidence of ankylosis.  

    (b) Indicate whether the Veteran's 
lumbar spine disability is manifested by 
incapacitating episodes, and if so, the 
examiner should indicate the frequency and 
duration of such incapacitating episodes.  
Note: An incapacitating episode is defined 
as period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires physician-prescribed bed rest and 
treatment by a physician.

    (c) Identify all neurological 
impairments associated with the Veteran's 
service-connected L5-S1 degenerative disc 
disease with spondylosis, including any 
bladder, bowel, or sexual dysfunction.  If 
any neurological impairment is caused by a 
disorder other than the Veteran's service-
connected lumbosacral spine disability, 
the examiner should offer an 
opinion/explanation as to why such 
neurological impairment is not associated 
with this disability.
    
    (d) Identify any disorder(s) of the 
hips, knees, and feet and, for each 
disorder, provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any disorder(s) of the hips, knee, 
and/or feet is proximately due to (caused 
by) or aggravated (chronically worsened) 
by the Veteran's service-connected L5-S1 
degenerative disc disease with 
spondylosis.  
    
    (e) Finally, for any identified 
disorder(s) of the hips and knees, provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any disorder(s) is 
etiologically related to the Veteran's 
military service, including his initial 
in-service slip and fall injury.  

5.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


